                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

MEMPHIS A. PHILLIP RANDOLPH                          )
INSTITUTE, THE EQUITY ALLIANCE,                      )
FREE HEARTS, THE MEMPHIS AND                         )
WEST TENNESSEE AFL-CIO                               )
CENTRAL LABOR COUNCIL, THE                           )
TENNESSEE STATE CONFERENCE                           )
OF THE NAACP, SEKOU                                  )       Case No. 3:20-cv-00374
FRANKLIN, and KENDRA LEE,                            )       Judge Richardson
                                                     )       Magistrate Judge Frensley
                              Plaintiffs,            )
                                                     )
       v.                                            )
                                                     )
TRE HARGETT, in his official capacity                )
as Secretary of State of the State of                )
Tennessee, MARK GOINS, in his                        )
Official capacity as Coordinator of                  )
Elections for the State of Tennessee,                )
and AMY WEIRICH, in her official                     )
capacity as the District Attorney General            )
for Shelby County, Tennessee,                        )
                                                     )
                              Defendants.            )


                                 MOTION TO RECONSIDER


       Defendants respectfully ask this Court to reconsider its September 9, 2020 Order granting

Plaintiffs’ motion to preliminarily enjoin Tenn. Code Ann. § 2-2-115(b)(7)’s requirement that first-

time voters who registered to vote by mail “appear in person to vote.” In that Order, this Court

concluded that “the NAACP has associational standing [to challenge Section 2-2-115(b)(7)] by

virtue of the standing of its member, Mr. Sweet.” (DE 79, PageID# 2599.) This Court also

observed, however, that Plaintiffs only “made the bare minimum showing of standing.” (Id.)

Plaintiffs’ latest filings, particularly the newest declaration from Mr. Sweet, undercut even that

“bare minimum showing” and reveal that they currently lack standing. For that reason, as well as


                                     1
   Case 3:20-cv-00374 Document 87 Filed 09/11/20 Page 1 of 3 PageID #: 2672
those set out in Defendants’ contemporaneously filed memorandum, this Court should reconsider

its September 9, 2020 Order.

       In accordance with Local Rule 7.01, Defendants contacted Plaintiffs about their intention

to file this motion. Plaintiffs indicated that they oppose the motion.



                                              Respectfully submitted,
                                              HERBERT H. SLATERY III
                                              Attorney General and Reporter

                                              /s/ Alexander S. Rieger
                                              JANET M. KLEINFELTER (BPR #13889)
                                              Deputy Attorney General
                                              Janet.kleinfelter@ag.tn.gov

                                              ANDREW B. CAMPBELL (BPR #14258)
                                              Senior Assistant Attorney General
                                              Andrew.campbell@ag.tn.gov

                                              ALEXANDER S. RIEGER (BPR #029362)
                                              Assistant Attorney General
                                              Alex.rieger@ag.tn.gov

                                              MATTHEW D. CLOUTIER (BPR #036710)
                                              Assistant Attorney General
                                              Matt.cloutier@ag.tn.gov

                                              Office of the Tennessee Attorney General
                                              Public Interest Division
                                              P.O. Box 20207
                                              Nashville, TN 37202
                                              (615) 741-7908

                                              Attorneys for Defendants




                                     2
   Case 3:20-cv-00374 Document 87 Filed 09/11/20 Page 2 of 3 PageID #: 2673
                                 CERTIFICATE OF SERVICE
       I hereby certify that a true and exact copy of the foregoing documents have been forwarded

electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system

to the parties named below. Parties may access this filing through the Court’s electronic filing

system.

William L. Harbison                                            Danielle Lang
Lisa K. Helton                                                 Ravi Doshi
Christopher C. Sabis                                           Molly Danahy
Christina R.B. López                                           Jonathan Diaz
Sherrard, Roe, Voigt & Harbison, PLC                           Campaign Legal Center
150 3rd Avenue South, Suite 1100                               1101 14th Street NW, Suite 400
Nashville, TN 37201                                            Washington, DC 20005

Ezra Rosenberg
Pooja Chaudhuri
Jacob Conarck
Lawyers’ Committee for Civil Rights Under Law
1500 K Street NW, Suite 900
Washington, DC 20005


Date: September 11, 2020                               /s/ Alexander S. Rieger
                                                       ALEXANDER S. RIEGER
                                                       Assistant Attorney General




                                     3
   Case 3:20-cv-00374 Document 87 Filed 09/11/20 Page 3 of 3 PageID #: 2674
